PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/777,294
Filing Date: 15 Sep 2015
Appellant(s): Robins, Harlan, S.



__________________
Brian E. Davy
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 20 January 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 21 July 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 46-54 and 58 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
	Claim 46 is drawn to a method of pairing a first adaptive immune receptor (AIR) polypeptide and a second AIR polypeptide as a cognate AIR heterodimer, wherein the cognate AIR heterodimer is from a single lymphoid cell clone present in a sample comprising a plurality of lymphoid cells from a mammalian subject, said method comprising:
(1)    distributing said plurality of lymphoid cells among a plurality of containers such that each container comprises a plurality of lymphoid cells;
(2)    generating a library of amplicons in said plurality of containers by performing multiplex PCR of cDNA molecules, wherein the cDNA molecules have been reverse-transcribed from mRNA molecules obtained from the plurality of lymphoid cells, and wherein said library of amplicons comprises:

ii)    a plurality of second AIR amplicons encoding a second AIR polypeptide, wherein each second AIR amplicon comprises (a) a unique V region encoding sequence or a unique J region encoding sequence, (b) a barcode sequence, (c) a universal adaptor sequence, and (d) a sequencing platform tag sequence;
(3)    performing high throughput sequencing of said library of amplicons generated in step (2) to obtain a plurality of first AIR amplicon sequences and second AIR amplicon sequences;
(4)    determining a container occupancy pattern for each first AIR amplicon sequence and each second AIR amplicon sequence by assigning each first AIR amplicon sequence and each second AIR amplicon sequence to one or more containers, wherein each barcode sequence is associated with a particular container;
(5) identifying putative AIR cognate pairs by comparing the occupancy patterns of the first and second AIR amplicon sequences, wherein putative AIR cognate pairs are identified as those having a larger proportion of shared containers than expected by chance,
(6) generating a target false discovery rate (FDR) and identifying putative AIR cognate pairs that satisfy the target FDR: and
(7) pairing a first AIR polypeptide and a second AIR polypeptide that satisfy the target FDR as a cognate AIR heterodimer.


Therefore the steps (4)-(7) of the claimed method are all abstract steps, resulting in a generation of a database of pairs of sequences, which is additionally manipulated. As stated in MPEP 2106.04(a)(2) III:
“In Electric Power Group, the Federal Circuit explained that concepts of collecting and analyzing information fall within the "realm of abstract ideas" because information is intangible:
Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Bayer AG v. Housey Pharm., Inc., 340 F.3d 1367, 1372 (Fed. Cir. 2003). Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347 (Fed. Cir. 2014); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011). In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun 
Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).”
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps of amplifying and sequencing nucleic acids encoding immune receptor polypeptides were routine and conventional in the art as evidenced by a statement in paragraph [0009] of the instant application:
“…..Compositions and methods for the sequencing of rearranged adaptive immune receptor gene sequences and for adaptive immune receptor clonotype determination are described, for example, in Robins et al., 2009 Blood 114, 4099; Robins et al., 2010 Sci. Translat. Med. 2:47ra64; Robins et al., 2011 J. Immunol. Meth. doi:10.1016/j.jim.2011.09. 001; Sherwood et al. 2011 Sci. Translat. Med. 3:90ra61; U.S. Ser. No. 13/217,126 (US Pub. No. 2012/0058902), U.S. Ser. No. 12/794,507 (US Pub. No. 2010/0330571), WO/2010/151416, WO/2011/106738 (PCT/US2011/026373), WO2012/027503 (PCT/US2011/049012), U.S. Ser. No. 61/550,311, and U.S. Ser. No. 61/569,118, all herein incorporated by reference.”

(2) Response to Argument
Appellant presents two main arguments to support the conclusion that the claims are patent eligible under 35 U.S.C. 101.
The first argument, in summary, is that the claimed method constitutes an improvement in the technology of pairing adaptive immune receptor (AIR) polypeptides into heterodimers. The evidence for this assertion is provided in the declaration under 37 C.F.R. 1.132 by Dr. Harlan Robins, filed on June 8, 2021.
The second argument is that the claimed invention is integrated into a practical application, even though no physical result is obtained as a result of performing the claimed method steps. Appellant argues the following:
“…To the extent that the Examiner is alleging that a physical result outside of a computer is required for a practical application (e.g., improvement in technology) to exist, such would be inconsistent with established Federal Circuit case law. One example is McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299 (Fed. Cir. 2016) (hereinafter “McRO”). The claims at issue in McRO related to automating lip synchronization of animated characters so that the lips of the animated character move in a normal fashion to the point where the animated character’s lips can be read. The automation is accomplished through rules applied to a timed transcript to determine morph weight outputs. As explained by the Federal Circuit in McRO, “the claimed improvement here is allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters.’” McRO at 1313 (emphasis added). 

	Response
	Regarding Appellant’s arguments that the claimed method provides an improvement in “…the technology of pairing AIR polypeptides as cognate AIR heterodimers…”, the “technology” in question is based on mathematical calculations and data processing involving DNA sequences, therefore, the technology in question is entirely in the realm of abstract ideas. As stated in MPEP 2106.05(a):
“….It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception.”
Further, as stated by MPEP 2106.05(a):
“If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. McRO, 837 F.3d at 1313-14, 120 USPQ2d at 1100-01. In contrast, the court in Affinity Labs of Tex. v. DirecTV, LLC relied on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods of delivering broadcast content to cellphones ineligible. 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016).
After the examiner has consulted the specification and determined that the disclosed invention improves technology, the claim must be evaluated to ensure the claim itself reflects the improvement in technology. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316, 120 USPQ2d 1353, 1359 (patent owner argued that the claimed email filtering system improved technology by shrinking the protection gap and mooting the volume problem, but the court disagreed because the claims themselves did not have any limitations that addressed these issues). The full scope of the claim under the BRI should be considered to determine if the claim reflects an improvement in technology (e.g., the improvement described in the specification). In making this determination, it is critical that examiners look at the claim “as a whole,” in other words, the claim should be evaluated “as an ordered combination, without ignoring the requirements of the individual steps.” When performing this evaluation, examiners should be “careful to avoid oversimplifying the claims” by looking at them generally and failing to account for the specific requirements of the claims. McRO, 837 F.3d at 1313, 120 USPQ2d at 1100.
An important consideration in determining whether a claim is directed to an improvement in technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03; DDR Holdings, 773 F.3d at 1259, 113 USPQ2d at 1107. In this respect, the improvement consideration overlaps with other Step 2B considerations, specifically the particular machine consideration (see MPEP § 2106.05(b)), and the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)). Thus, evaluation of those other considerations may assist examiners in making a determination of whether a claim satisfies the improvement consideration.” (emphasis added by examiner)

“11. To test the pairSEQ assay against the method based on “perfect subset overlap” described above, we conducted an experiment in which five million T cells from a single blood donor were split into 96 equal subsets on a microtitre plate. Among TCR3 sequences observed in 48/96 subsets in this experiment (representing r = 1/2, which has been proposed as the ideal occupancy level for pairing by perfect subset overlap), pairSEQ identified 155 pairs at FDR = 1%. Of these, only five (3.2%) had TCR and TCR sequences in exactly the same subsets. Similarly, pairSEQ identified 4,367 pairs among TCR sequences observed in 36-60 subsets, of which 213 (4.9%) had TCR and TCR sequences in exactly the same subsets. These results show that the pairSEQ assay improves pairing efficiency by at least 20-fold over the “perfect subset overlap” method.”
	None of the generic steps (5)-(7) of claim 46 detail how the “imperfect overlap” method is performed. Finally, even if the details were included, the “improvement” is still in the realm of an abstract idea.
	Therefore, based on the above analysis, the limitations of claim 46 do not provide basis for the conclusion that the claimed method provides improvement in the technology of AIR receptor pairing.

In case of Appellant’s software, it does not result in a tangible product, and it does not provide any changes to the function of the computer: when the calculations are performed, all of the computer hardware remains the same.
	For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        March 3, 2022

Conferees:
/GARY BENZION/Supervisory Patent Examiner, Art Unit 1637                                                                                                                                                                                                        
/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.